The decision of this court handed down on February 20, 1929,* is hereby amended to read as follows: Order denying motion of defend*674ant Connally for a further bill of particulars reversed upon the law and the facts, without costs, and motion granted, without costs, to the extent of directing that plaintiff furnish particulars of the services that he claims were to be rendered by defendant Connally or the other defendants, of the services actually rendered, and of the years or periods covered by income taxes for which refunds were to be sought and were actually obtained. Defendant Connally is entitled to the particulars above mentioned. Lazansky, P.' J., Hagarty, Seeger, Carswell and Seudder, JJ., concur.

 Reported in 225 App. Div. 897.— [Rep.